Title: From George Washington to Jonathan Trumbull, Sr., 31 August 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dear Sir
          Head Quarters West point 31st Augt 1779.
        
        I was yesterday honored with your Excellency’s letter of the 27th instant. previous to the receipt of it I had granted a Repreive to Case, not from any thing that could possibly be urged in extenuation of his guilt, but out of compassion to his connections, who were represented to me as numerous and reputable. I am the more happy that the matter turned out as it has done, as your Excellency interested yourself in the affair.
        The inclosed I recd yesterday from Governor Livingston. I have the honor to be with the most perfect Respect & Esteem Your Excellecy’s Most obt Servt
        
          Go: Washington
        
      